 Case 1:20-cv-00131-RGA Document 10 Filed 01/31/20 Page 1 of 15 PageID #: 95



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

RICHARD L. ABBOTT,              )
                                )
                Plaintiff,      )
                                )
     v.                         )                    C.A. No.: 20-0131-RGA
                                )
LUKE W. METTE, KATHLEEN M.      )
VAVALA, COLLINS J. SEITZ, JR.,  )
JAMES T. VAUGHN, JR., TAMIKA R. )
MONTGOMERY-REEVES, GARY F.      )
TRAYNOR, and KAREN L. VALIHURA, )
                                )
     Defendants                 )

                    DEFENDANTS’ RESPONSE IN OPPOSITION TO
             PLAINTIFF’S MOTION FOR TEMPORARY RESTRAINING ORDER

       Defendants Collins J. Seitz, Jr., Karen L. Valihura, James T. Vaughn, Jr., Gary F. Traynor,

Tamika R. Montgomery-Reeves, Luke W. Mette and Kathleen M. Vavala, hereby respond in

opposition to Plaintiff Richard L. Abbott’s Motion for a Temporary Restraining Order (D.I. 3), as

directed by the Court. (D.I. 4). In support of this Response, Defendants state as follows:

                                        BACKGROUND

       1.      Mr. Abbott, a member of the Delaware Bar since 1989 (D.I. 1, ¶ 1), is the subject

of an ongoing disciplinary investigation by the Delaware Office of Disciplinary Counsel (“ODC”).

(D.I. 1, ¶ 18). Defendant Collins J. Seitz, Jr. is the Chief Justice of the Delaware Supreme Court.

Defendants Karen L. Valihura, James T. Vaughn, Jr., Gary F. Traynor, and Tamika R.

Montgomery-Reeves are Justices of the Delaware Supreme Court. Defendant Luke Mette is the

Chief Disciplinary Counsel at the ODC, and Defendant Kathleen Vavala is Deputy Disciplinary

Counsel at the ODC.



                                                1
 Case 1:20-cv-00131-RGA Document 10 Filed 01/31/20 Page 2 of 15 PageID #: 96



       2.      “The [Delaware Supreme] Court has the inherent and exclusive authority to

regulate and discipline members of the Delaware Bar.” In re Abbott, 925 A.2d 482, 484 (Del.

2007) (quoting In re Froelich, 838 A.2d 1117, 1120 (Del. 2003)). See also 10 Del. C. § 1906 and

DEL. LAWYERS’ R. DISCIPLINARY PROC. 1(a). The ODC is authorized by the Delaware Supreme

Court to screen and evaluate all information concerning possible misconduct by a lawyer, which

may be grounds for professional discipline.      DEL. SUPR. CT. R. 64(e); DEL. LAWYERS’ R.

DISCIPLINARY PROC. 9. Following receipt of sufficient information, the ODC may present the

matter to the Preliminary Review Committee (“PRC”). DEL. LAWYERS’ R. DISCIPLINARY PROC.

9(b). The respondent is notified of the PRC meeting date and afforded the opportunity to submit

written information for consideration by the PRC. Id. The ODC presents the matter to the PRC

and may recommend the filing of a petition for discipline with the Board on Professional

Responsibility (the “Board” or “BPR”). Id. The PRC “shall review the ODC’s recommendation

and any written information submitted by the respondent . . . and determine whether there is

probable cause to conclude that the respondent has engaged in professional misconduct. The PRC

may approve, disapprove, or modify ODC’s recommendation, and may request additional

information and investigation as it deems appropriate.” D EL. LAWYERS’ R. DISCIPLINARY PROC.

9(b)(3). If the PRC approves, formal disciplinary proceedings before the Board are commenced

when ODC files a petition with the Board that is sufficiently clear and specific to inform the

respondent of the alleged misconduct. DEL. LAWYERS’ R. DISCIPLINARY PROC. 9(d). The

respondent is served and may file an answer to the petition within 20 days. Id. After the filing of

the petition for discipline, the respondent may compel by subpoena the testimony of witnesses and

production of pertinent documents at a deposition or the hearing. DEL. LAWYERS’ R. DISCIPLINARY

PROC. 12(a)(2). At least twenty days in advance of the hearing date, notice of the hearing before



                                                2
 Case 1:20-cv-00131-RGA Document 10 Filed 01/31/20 Page 3 of 15 PageID #: 97



the Board is provided to respondent stating the respondent “is entitled to be represented by a lawyer

at the respondent’s expense, to cross examine witnesses, and to present evidence.” D EL. LAWYERS’

R. DISCIPLINARY PROC. 9(d)(3). Prehearing conferences may be held upon request of a party or at

the discretion of the Chair of the Hearing Panel to address “administrative, evidentiary, or

procedural issues…or for other reasons.” DEL. LAWYERS’ R. DISCIPLINARY PROC. 15(e). Board

hearings are recorded, witnesses are sworn, and the Board may permit briefs, memoranda, and oral

argument. DEL. LAWYERS’ R. DISCIPLINARY PROC. 9(d)(4) and (f). The ODC bears the burden of

proving respondent’s misconduct by clear and convincing evidence.              D EL. LAWYERS’ R.

DISCIPLINARY PROC. 15(c) and (d). If the Board finds the respondent has engaged in professional

misconduct, it then makes a separate finding as to the appropriate disciplinary sanction and may

consider aggravating and mitigating factors. DEL. LAWYERS’ R. DISCIPLINARY PROC. 9(d)(4). The

Board submits to the Court “a final report containing its findings, reasons, and recommendations,”

which is served on respondent. DEL. LAWYERS’ R. DISCIPLINARY PROC. 9(d)(5). The ODC and

respondent may file objections to the Board’s recommendation for the Supreme Court’s review.

DEL. LAWYERS’ R. DISCIPLINARY PROC. 9(e). The ultimate decision as to whether discipline

should be imposed and the extent of any discipline is within the sole discretion of the Delaware

Supreme Court, whose decision is final on issuance. D EL. SUPR. CT. R. 63.

       3.      In 2015, Vice Chancellor Sam Glasscock, III referred to the ODC a matter

regarding Mr. Abbott. (D.I. 1, ¶ 18). The substance of an ODC investigation is confidential; but

according to the Complaint filed in this matter, the ODC’s investigation of Mr. Abbott includes an

inquiry into his “advice to his client on how to potentially avoid a Court Judgment (not in

disobedience to any Order provisions); and [Mr. Abbott’s] preparation of 2 Deeds transferring title

to 2 houses owned by his client to his client’s wife (which was also not forbidden by any


                                                 3
    Case 1:20-cv-00131-RGA Document 10 Filed 01/31/20 Page 4 of 15 PageID #: 98



outstanding Court Order).” (D.I. 1, ¶ 20). By letter dated September 13, 2016, Mr. Abbott was

informed a petition for discipline would be presented to the PRC. (D.I. 1, Ex. A). Mr. Abbott was

afforded the opportunity to submit a written statement to the PRC and did so by letter dated

September 29, 2016. (D.I. 1, Ex. D). As part of his statement, Mr. Abbott requested that the

preliminary presentation be “postponed and stayed” pending resolution of a separate action Mr.

Abbott instituted against the then-Chief Disciplinary Counsel. (D.I. 1, Ex. D, at *3); Abbott v. Del.

State Pub. Integrity Comm’n, 206 A.3d 260 (Del. 2019).            The ODC’s presentation to the

Preliminary Review Committee was postponed as requested. 1 In March 2018, the ODC filed a

Petition for Interim Suspension against Mr. Abbott. (D.I. 1, ¶ 36). The Delaware Supreme Court

stayed consideration of that Petition and the ODC ultimately withdrew the Petition. Id. Following

the resolution of Mr. Abbott’s case against the then-Chief Disciplinary Counsel, by letter dated

December 16, 2019, the ODC again notified Mr. Abbott that the matter would be presented to the

Preliminary Review Committee on January 8, 2020. (D.I. 1, Ex. E). The presentation was again

postponed at Mr. Abbott’s request, and by letter dated January 14, 2020, Mr. Abbott was notified

that the ODC intends to proceed with the presentation of this matter to the Preliminary Review

Committee on February 5, 2020. (D.I. 1, Ex. F). On January 27, 2020, Mr. Abbott filed a

Complaint and Motion for a Temporary Restraining Order with this honorable Court. This is the

Defendants’ response in opposition to Mr. Abbott’s Motion for a Temporary Restraining Order.




1
  The recitation of the procedural history of ODC’s investigation in the Complaint and Motion for
a Temporary Restraining Order is incomplete. Applicable rules of confidentiality regarding lawyer
disciplinary matters constrain a more comprehensive recitation in this Response. See generally
DEL. LAWYERS’ R. DISCIPLINARY PROC. 13.
                                                 4
 Case 1:20-cv-00131-RGA Document 10 Filed 01/31/20 Page 5 of 15 PageID #: 99



                                           ARGUMENT

       4.      A motion for a temporary restraining order is subject to the same standards as a

motion for preliminary injunction. Intercept Pharms., Inc. v. Fiorucci, 2016 WL 6609201, at *1

(D. Del. Jan. 28, 2016). A preliminary injunction is an extraordinary remedy that should be granted

in limited circumstances only if the movant carries his burden of proving that the circumstances

clearly demand it. Kos Pharm., Inc. v. Andrx Corp., 369 F.3d 700, 708 (3d Cir. 2004). “It may be

granted only when the moving party shows (1) a likelihood of success on the merits; (2) that the

movant will suffer irreparable harm if the injunction is denied; (3) that granting preliminary relief

will not result in even greater harm to the nonmoving party; and (4) that the public interest favors

such relief.” Doe by and through Doe v. Boyertown Area Sch. Dist., 897 F.3d 518, 526 (3d Cir.

2018). The movant carries a heavy burden and must establish entitlement to such injunctive relief

by clear evidence. Deluna v. Del. Harness Racing Comm’n, 2019 WL 5067198, at *2 (D. Del.

Oct. 9, 2019). “Failure to establish any of the elements, especially either of the first two, renders

preliminary injunctive relief ‘inappropriate.’”       Id. (quoting Arrowpoint Capital Corp. v.

Arrowpoint Asset Mgmt., LLC, 793 F.3d 313, 319 (3d Cir. 2015)).

                     Plaintiff Has No Likelihood of Success on the Merits

       5.      In the instant action, the first element is dispositive as it requires Mr. Abbott to

demonstrate that he is likely to succeed in this Court on the claims he asserts. Mr. Abbott cannot

so demonstrate. The Complaint asserts three legal causes of action that will not be successful,

specifically: (1) federal civil RICO violations; (2) federal civil rights violations brought pursuant

to 42 U.S.C. § 1983; and (3) state civil RICO violations. (D.I. 1). Where, as here, it is well settled

that a federal court will abstain from hearing the merits of a case, there is no likelihood of success

and the request for a preliminary injunction should be denied.



                                                  5
Case 1:20-cv-00131-RGA Document 10 Filed 01/31/20 Page 6 of 15 PageID #: 100



        6.      When a plaintiff raises constitutional challenges to the conduct of an ongoing state-

court proceeding, this Court must abstain from considering the plaintiff’s claims under the Younger

abstention doctrine. Younger v. Harris, 401 U.S. 37 (1971) (holding that federal courts are

prevented from hearing civil rights tort claims brought by persons currently being prosecuted in

state court). The Supreme Court of the United States has unequivocally held that the Younger

abstention doctrine precludes an attorney facing disciplinary action by a state court from raising

constitutional challenges to that disciplinary scheme in federal court. Middlesex Cty. Ethics

Comm. v. Garden State Bar Ass’n, 457 U.S. 423 (1982). The result should be no different here.

See Gielata v. Rocanelli¸ C.A. No. 1:05-cv-00567-GMS, Or. at 5 (D. Del. May 19, 2006) (“Here,

as in Middlesex, the disciplinary proceedings satisfy the first two prongs of the Younger inquiry”).

        7.      In Middlesex, the Supreme Court of the United States held that “a federal court

should abstain from considering a challenge to the constitutionality of disciplinary rules that are

the subject of pending state disciplinary proceedings . . . .” Middlesex, 457 U.S. at 425. The Court

emphasized that Younger and its progeny adopt a strong federal policy against interfering with

pending state judicial proceedings. Id. at 431. “The notion of ‘comity’ includes ‘a proper respect

for state functions, a recognition of the fact that the entire country is made up of a Union of separate

state governments, and a continuance of the belief that the National Government will fare best if

the States and their institutions are left free to perform their separate functions in their separate

ways.’” Id. (citing Younger, 401 U.S. at 44) (emphasis added).

        8.      The Third Circuit has articulated a three-part test to consider whether the Younger

abstention doctrine should apply to proceedings such as those Mr. Abbott currently faces in

Delaware:

        A federal court should abstain under the Younger doctrine when there are (1)
        ongoing state proceedings that are judicial, (2) the proceedings implicate important


                                                   6
Case 1:20-cv-00131-RGA Document 10 Filed 01/31/20 Page 7 of 15 PageID #: 101



       state interests, and (3) the proceedings afford an adequate opportunity to raise the
       federal claims. In these circumstances, federal courts should abstain unless there is
       a showing of ‘bad faith, harassment, or some other extraordinary circumstance that
       would make abstention inappropriate.’

Cresci v. BCB Cmty. Bank, 728 F. App’x 145, 148 (3d Cir. 2018) (citing Schall v. Joyce, 885 F.2d

101, 106 (3d Cir. 1989) (internal citations omitted)). Delaware’s lawyer disciplinary process

satisfies this three-part test, thus requiring abstention and denial of Mr. Abbott’s motion.

       9.      First, there is no question that the Delaware lawyer disciplinary process constitutes

an ongoing state judicial proceeding. Gielata v. Rocanelli¸ C.A. No. 1:05-cv-00567-GMS, Or. at

5. In Delaware, a lawyer’s professional obligations are governed by the Delaware Lawyers’ Rules

of Professional Conduct. Disciplinary proceedings are conducted pursuant to rules established by

the Delaware Supreme Court. DEL. SUPR. CT. R. 62(d); see also DEL. LAWYERS’ R. DISCIPLINARY

PROC. Members of the PRC and the BPR are appointed by that same Supreme Court. D EL. SUPR.

CT. R. 62(a) & (c). Moreover, the Delaware Supreme Court “has the inherent and exclusive

authority to regulate and discipline members of the Delaware Bar.” In re Abbott, 925 A.2d 482,

484 (Del. 2007) (quoting In re Froelich, 838 A.2d 1117, 1120 (Del.2003)); see also 10 Del. C. §

1906; DEL. LAWYERS’ R. DISCIPLINARY PROC. 1(a). The Supreme Court of the United States

considered New Jersey’s almost identical disciplinary structure in Middlesex, holding “[i]t is clear

beyond doubt that the New Jersey Supreme Court considers its bar disciplinary proceedings as

‘judicial in nature.’ As such, the proceedings are of a character to warrant federal-court deference.”

Middlesex, 457 U.S. at 433.

       10.     The second prong of the Third Circuit’s articulated test for abstention requires

implication of an important state interest. The Supreme Court of the United States has recognized

that states, like the State of Delaware, have extremely important interests in maintaining and

assuring the professional conduct of the attorneys they license. See id. at 434 (“The State of New


                                                  7
Case 1:20-cv-00131-RGA Document 10 Filed 01/31/20 Page 8 of 15 PageID #: 102



Jersey has an extremely important interest in maintaining and assuring the professional conduct of

the attorneys it licenses. States traditionally have exercised extensive control over the professional

conduct of attorneys.”); see also Florida Bar v. Went For It, Inc., 515 U.S. 618, 625 (1995) (citing

Goldfarb v. Virginia Bar, 421 U.S. 773 (1975)) (“States have a compelling interest in the practice

of professions within their boundaries, and . . . as part of their power to protect the public health,

safety, and other valid interests they have broad power to establish standards for licensing

practitioners and regulating the practice of professions.”). Further, Delaware’s sovereign interest

in administering the practice of law and its own judiciary are clearly implicated in the instant action

insofar as the Chief Justice and all Justices of the Delaware Supreme Court are named Defendants

along with the Chief Disciplinary Counsel and Deputy Disciplinary Counsel of the State’s ODC.

When these important state interests are present, “a federal court should abstain ‘unless state law

clearly bars the interposition of the constitutional claims.’” Middlesex, 457 U.S. at 434 (citing

Moore v. Sims, 442 U.S. 415, 426 (1979)).

       11.     The third prong of the Third Circuit’s three-part test for abstention requires this

Court to examine whether the plaintiff will have an “adequate opportunity” to raise his

constitutional arguments at the state level. Cresci, 728 F. App’x at 148. In Middlesex, the Supreme

Court of the United States established the presumption that a state court is an adequate forum to

raise constitutional issues. Middlesex, 457 U.S. at 431 (“Minimal respect for the state processes,

of course, precludes any presumption that the state courts will not safeguard federal constitutional

rights.”); see also Rose v. Utah, 399 F. App’x 430, 435 (10th Cir. 2010) (applying the presumption

that the state court, where disciplinary proceedings were pending, was an adequate forum for

presenting constitutional challenges). “The burden on this point rests on the federal plaintiff to

show ‘that state procedural law barred presentation of [his] claims.’” Pennzoil Co. v. Texaco, Inc.,



                                                  8
Case 1:20-cv-00131-RGA Document 10 Filed 01/31/20 Page 9 of 15 PageID #: 103



481 U.S. 1, 14 (1987) (emphasis added). Simply stated, the “‘accused should first set up and rely

upon his defense in the state courts, even though this involves a challenge of the validity of some

statute, unless it plainly appears that this course would not afford adequate protection.’” Younger,

401 U.S. at 45 (quoting Fenner v. Boykin, 271 U.S. 240, 244 (1926)).

        12.     Here, there is no indication that either the Preliminary Review Committee, the BPR,

or the Delaware Supreme Court will refuse to consider a constitutional challenge to its proceedings

or one of the rules. Middlesex, 457 U.S. at 435 (explaining that state ethics committee members

are “constantly . . . called upon to interpret the state disciplinary rules” and that it is unlikely that

“the members of the Ethics Committee, the majority of whom are lawyers, would have refused to

consider a claim that the rules which they were enforcing violated federal constitutional

guarantees”); see also Fieger v. Thomas, 74 F.3d 740, 747-48 (6th Cir. 1996) (same). Likewise,

the Delaware Supreme Court is empowered to hear federal constitutional challenges. Slawik v.

State, 480 A.2d 636 (Del. 1984) (determining whether a plaintiff had a federal property interest in

his employment). Federal constitutional challenges to lawyer disciplinary proceedings under the

Delaware Lawyer’s Rules of Professional Conduct have been raised in proceedings before the BPR

and the Delaware Supreme Court. See, e.g., In re Tennenbaum, 918 A.2d 1109 (Del. 2007)

(finding no due process violation based on laches defense); In re Shearin, 765 A.2d 930 (Del.

2000) (addressing the First Amendment defense of attorney charged with violating Delaware

Lawyer’s Rules of Professional Conduct Rule 8.2); In re Kennedy, 472 A.2d 1317 (Del. 1984),

cert. denied, 467 U.S. 1205 (1984) (addressing attorney’s due process claims and constitutional

vagueness challenge); In re Bailey, 821 A.2d 851 (Del. 1983) (finding no Fourteenth Amendment

due process violation in disciplinary proceeding conducted by BPR). There is no rule or law

precluding Mr. Abbott from raising federal or state affirmative defenses during the disciplinary



                                                   9
Case 1:20-cv-00131-RGA Document 10 Filed 01/31/20 Page 10 of 15 PageID #: 104



proceedings. Accordingly, the third prong of the Third Circuit’s articulated test for abstention has

been met.

         13.     Finally, Mr. Abbott has not articulated any additional circumstances that would

make abstention inappropriate. The plaintiff bears the burden of establishing that bad faith,

harassment, or extraordinary circumstances are present preventing this Court from exercising

abstention. Getson v. New Jersey, 352 F. App’x 749, 753-55 (3d Cir. 2009) (defining bad faith

and harassment in a licensure disciplinary action as requiring a showing that the proceeding was

brought “without hope of success”; and defining extraordinary circumstances in licensure actions

as only those “creating an extraordinarily pressing need for immediate federal equitable relief”).

Mr. Abbott admits in his Complaint that the ODC investigation originated, not with the ODC, but

by a referral from a sitting Delaware judge for alleged misconduct occurring before him. (D.I. 1,

¶ 18).    At this stage, Mr. Abbott must establish more than “an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Getson¸ 352 F. App’x at 755 (citing Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009)). The naked assertions in the Complaint here, devoid of sufficient factual

support, are clearly insufficient and do not meet the standard of proving bad faith, harassment or

extraordinary circumstances. See Getson, 352 F. App’x at 755 (citing Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 557 (2007)); see also Murphy v. Office of Disciplinary Counsel, 2019 WL

4752059 (E.D. Pa. Sep. 30, 2019) (finding the three prongs of Younger are met and an attorney’s

allegations of bad faith and harassment that are conclusory in nature will not “carry the day” to

invoke federal review of constitutional challenges to that state’s attorney disciplinary process).

Accordingly, there is nothing before this Court that demonstrates abstention would be

inappropriate.




                                                10
Case 1:20-cv-00131-RGA Document 10 Filed 01/31/20 Page 11 of 15 PageID #: 105



        14.     The abstention doctrine articulated in Younger and its progeny, extended to state

attorney disciplinary proceedings in Middlesex, and clarified within this circuit by Cresci make

clear that this Court will not interfere with an ongoing state-court proceeding affecting substantial

state interests where, as here, federal challenges may be considered by the state court.2

Accordingly, Mr. Abbott has not met his burden of proving a likelihood of success on the merits,

and it is respectfully submitted that the Motion for a Temporary Restraining Order must be denied.

              Plaintiff Will Not Suffer Irreparable Harm if Injunctive Relief is Denied

        15.     Falling short of establishing a likelihood of success on the merits, the Motion for a

Temporary Restraining Order further fails to meet the burden of showing irreparable harm will

befall Mr. Abbott should the motion be denied. Establishing a risk of irreparable harm is not

enough. ECRI v. McGraw-Hill, Inc., 809 F.2d 223, 226 (3d Cir. 1987); see also Deluna v.

Delaware Harness Racing Comm’n, 2019 WL 5067198, at *2-3 (D. Del. Oct. 9, 2019) (finding

plaintiff’s conclusory allegations, unsupported by specific evidence, did not meet “clear evidence”

burden sufficient to establish irreparable harm). A plaintiff has the burden of proving a “clear

showing of immediate irreparable injury.” Cont’l Group, Inc. v. Amoco Chem. Corp., 614 F.2d

351, 359 (3d Cir. 1980). The current posture of the administrative proceedings coupled with the

due process protections embedded within the structure of those proceedings yet to come render

such a showing impossible.




2
  The Complaint fails for several additional reasons, including its failure to state a claim, failure to
allege specific facts against individual defendants as required by Section 1983, judicial immunity,
quasi-judicial immunity, prosecutorial immunity, the bar on injunctive and declaratory relief for
judicial actions, qualified immunity, Eleventh Amendment immunity, and immunity for state
torts. Defendants do not waive any of these defenses and may assert them as the case continues.


                                                  11
Case 1:20-cv-00131-RGA Document 10 Filed 01/31/20 Page 12 of 15 PageID #: 106



       16.     The PRC has not yet been convened in this matter. The matter is scheduled to be

presented to PRC for a probable cause determination and approval of a petition for discipline on

February 5, 2020. (D.I. 1, Ex. F). The Motion for Temporary Restraining Order asserts that “relief

may be unavailable once the matter gets past the Preliminary Review Committee stage . . . .” (D.I.

3, ¶ 5). The presentation to the Preliminary Review Committee is akin merely to a probable cause

hearing, with the addition that Mr. Abbott has been afforded the opportunity to submit a written

statement to this body. DEL. LAWYERS’ R. DISCIPLINARY PROC. 9(b)(1); (D.I. 1, Ex. F). Mr.

Abbott has taken advantage of this opportunity by submitting voluminous materials on January

30, 2020 for consideration by the PRC. A formal petition for discipline will be filed with the BPR

if, and only if, the PRC so approves. DEL. LAWYERS’ R. DISCIPLINARY PROC. 9(d)(1). The BPR

cannot impose a final order of discipline, but will instead conduct a full evidentiary hearing,

affording Mr. Abbott due process, and ultimately issuing a non-binding recommendation to the

Delaware Supreme Court.       In re Froelich, 838 A.2d 1117, 1120 (Del. 2003) (“Sanctions

recommended by the Board often aid in [the Court’s] determination, but are not binding on [the]

Court.”).

       17.     The Delaware Supreme Court independently reviews the BPR’s final report,

including the BPR’s factual findings and conclusions of law, and any objections of the ODC or

the respondent attorney. DEL. LAWYERS’ R. DISCIPLINARY PROC. 9(e); see also Shearin, 721 A.2d

at 165. The Delaware Supreme Court reviews the BPR’s factual findings to determine whether

the record contains substantial evidence to support those findings. Id. (citing In re Higgins, 582

A.2d 929, 932 (Del. 1990)); see also In re Mekler, 669 A.2d 655, 663 (Del. 1995). The Delaware

Supreme Court reviews the BPR’s conclusions of law de novo. Shearin, 721 A.2d at 165. This

disciplinary procedure established by the Delaware Supreme Court is replete with due process



                                               12
Case 1:20-cv-00131-RGA Document 10 Filed 01/31/20 Page 13 of 15 PageID #: 107



protections and affords licensees the opportunity to be heard. Far from creating irreparable harm,

permitting the attorney disciplinary action to proceed against Mr. Abbott in the normal course here

will effectuate the goal of protecting the public by regulating the practice of the legal profession,

while providing Mr. Abbott a full and fair opportunity to confront the claims asserted against him.

        18.     Mr. Abbott currently possesses an unencumbered license to practice law in the state

of Delaware. Any harm that Mr. Abbott suspects he may suffer at this early stage is clearly

“reparable” through his participation in the disciplinary process. Abbott v. State Public Integrity

Comm’n, 206 A.3d 260 (Del. 2019) (“[T]he process for attorney discipline has extensive

procedural due process protections for parties like [Mr. Abbott], including the ability to appeal any

determination of the BPR to this Court”); see also Bolin v. Story, 225 F.3d 1234, 1243 (11th Cir.

2000) (finding no irreparable harm where a party has the ability to appeal and seek certiorari and

the ability to seek writ).

         Injunctive Relief will Prejudice the State of Delaware Due to the State’s Interest in
                    Regulating the Practice of Law for Public Protection

        19.     Although the Plaintiff will suffer no irreparable harm should the Motion for a

Temporary Restraining Order be denied, this Court cannot reach the same conclusion regarding

the harm to Defendants if injunctive relief is awarded. The state of Delaware has a compelling

interest in maintaining its justice system, assuring the professional conduct of the attorneys it

licenses, and conducting efficient, timely reviews of that conduct in order to protect the ultimate

recipients of legal services—the people of Delaware. “The ultimate objective of such control is

‘the protection of the public, the purification of the bar and the prevention of a re-occurrence.’”

Middlesex, 457 U.S. at 434; see also In re Fountain, 878 A.2d 1167, 1173 (Del. 2005) (“The focus

of the lawyer disciplinary system in Delaware is not on the lawyer, but rather on the danger to the

public that is ascertainable from the lawyer’s record of professional misconduct.”). As the


                                                 13
Case 1:20-cv-00131-RGA Document 10 Filed 01/31/20 Page 14 of 15 PageID #: 108



Delaware Supreme Court itself has held, “[t]he objectives of the lawyer disciplinary system are to

protect the public, to protect the administration of justice, to preserve confidence in the legal

profession, and to deter other lawyers from similar misconduct.” In re Bailey, 821 A.2d 851, 866

(Del. 2003) (citing In re Figliola, 652 A.2d 1071, 1076 (Del. 1995), reinstatement granted, 842

A.2d 1244 (Del. 2004)); In re Reardon, 759 A.2d 568, 575 (Del. 2000) (same). Where, as here,

Defendants seek to protect the public and preserve confidence in the legal profession by regulating

the practice of law while affording licensees all constitutional protections before reaching any

decision regarding discipline, the balance of equities weighs in favor of allowing that process to

continue without federal intervention.

       WHEREFORE, Defendants respectfully request that this honorable Court deny Plaintiff’s

Motion for Temporary Restraining Order.

                                             STATE OF DELAWARE
                                             DEPARTMENT OF JUSTICE

                                             /s/     Patricia A. Davis
                                             Patricia A. Davis, I.D. #3857
                                             George T. Lees, III, I.D. #3647
                                             Allison McCowan, I.D. #5931
                                             Deputy Attorneys General
                                             820 N. French Street, 6th Floor
                                             Wilmington, Delaware 19801
                                             (302) 577-8400
                                             PatriciaA.Davis@delaware.gov
                                             George.Lees@delaware.gov
                                             Allison.McCowan@delaware.gov
                                             Counsel for Defendants
Dated: January 31, 2020




                                                14
Case 1:20-cv-00131-RGA Document 10 Filed 01/31/20 Page 15 of 15 PageID #: 109



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

RICHARD L. ABBOTT,              )
                                )
                 Plaintiff,     )
                                )
     v.                         )              C.A. No.: 20-131-RGA
                                )
LUKE W. METTE, KATHLEEN M.      )
VAVALA, COLLINS J. SEITZ, JR.,  )
JAMES T. VAUGHN, JR., TAMIKA R. )
MONTGOMERY-REEVES, GARY F.      )
TRAYNOR, and KAREN L. VALIHURA, )
                                )
     Defendants.                )

                                        ORDER

       AND NOW, TO WIT, this ____________day of _____________________, 2020,

Plaintiff’s Motion for Temporary Restraining Order and Defendants’ Response in Opposition

having been heard and considered,

       IT IS ORDERED that Plaintiff’s Motion is hereby DENIED.



                                    _____________________________
                                    HONORABLE RICHARD G. ANDREWS
                                    UNITED STATES DISTRICT JUDGE
